                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                              CASE NO. 3:19-CV-00053-LLK

NICOLE STUMPH                                                                       PLAINTIFF

v.

SPRING VIEW PHYSICIAN PRACTICES, LLC et al                                        DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       The parties consented, pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, to have the

undersigned Magistrate Judge determine all dispositive and non-dispositive matters in this case,

with any appeal lying before the Sixth Circuit Court of Appeals. (Docket # 14).

       Defendant Spring View Physician Practices, LLC, (“Spring View”) filed a Motion to

Quash and Motion for Protective Order regarding Plaintiff Stumph’s subpoena compelling the

deposition of, a non-party, Mr. Jeffrey Baker and Defendant Kriegler’s subpoena for Mr. Baker’s

medical records. (Docket # 26). Plaintiff Stumph responded (Docket # 29), as has Defendant

Kriegler. (Docket # 31). Defendant Spring View replied to both responses (Docket # 33). This

matter is now fully briefed and ripe for adjudication.

       For the reasons discussed below, Spring View’s Motion to Quash and Motion for

Protective Order (Docket # 26) is DENIED IN PART AND RESERVED IN PART. The

Motion’s request to quash the subpoena of Mr. Baker is DENIED. The Motion’s request to quash

the subpoena of Mr. Baker’s medical records is RESERVED at this time. This Court will hear

oral argument solely on the issue of whether to quash the subpoena for Mr. Baker’s medical

records. The deposition of Mr. Baker shall be held in abeyance until this Court issues its ruling

on the subpoena for Mr. Baker’s medical records.
                                                 1
                                           Background

       This matter arises from two alleged incidents of sexual misconduct by Defendant Samuel

Kriegler, M.D., an employee of Spring View Urology, at Spring View’s offices. Plaintiff Nicole

Stumph alleges that she was the victim of unwanted sexual touching from Defendant Kriegler

during her patient visits with Defendant Kriegler. (Docket #1-2 at 2). Plaintiff alleges that

Defendant Kriegler “touched the private areas, buttocks, and breasts of the Plaintiff” during her

patient visits on January 18, 2018, and January 24, 2018, and that “such touching was offensive

and unwarranted.” (Id.). Plaintiff also asserts claims against Defendant Spring View for negligent

selection, retention, supervision, and training of Defendant Kriegler, resulting in Defendant

Kriegler’s actions while functioning as its agent/employee. (Id. at 3). Plaintiff brings claims of

battery (Counts I & II), outrage (Count III), negligence (Count IV), and for punitive damages

(Count V) against Defendant Kriegler. (Id.). On January 18, 2019, Defendant Kriegler removed

the case from the Marion Circuit Court. (Docket # 1).

        On September 18, 2019, Plaintiff issued a subpoena to Mr. Jeffrey Baker, a non-party to

this litigation, seeking to take his deposition on October 10, 2019. (Docket # 29 at 1). Defendant

Kriegler then issued a subpoena to Spring View Urology and Spring View Hospital for Mr. Baker’s

medical records. (Id.; Docket # 26 at 2-3). Mr. Baker is a non-party to this litigation, who,

according to Plaintiff, contacted Plaintiff’s counsel and offered to testify against the Defendants.

(Docket # 29 at 2). Plaintiff represents that Mr. Baker has a similar account of “appalling,

unwanted sexual touching by Defendant Kriegler at the time Defendant Kriegler was an employee

of Spring View.” (Id.).




                                                 2
                                         Legal Standard

       The Federal Rules of Civil Procedure give parties the right to “obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense.” FED.R.CIV.P. 26(b)(1).

Relevance for discovery purposes is broad. Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402

(6th Cir. 1998). However, “district courts have discretion to limit the scope of discovery where

the information sought is overly broad or would prove unduly burdensome to produce.” Surles ex

rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). The determination of

“the scope of discovery is within the sound discretion of the trial court.” Cooper v. Bower, No.

5:15-CV-249-TBR, 2018 WL 663002 at *1 (W.D. Ky. Jan. 29, 2018), reconsideration denied,

2018 WL 1456940 (W.D. Ky. Mar. 22, 2018) (quoting Chrysler Corp. v. Fedders Corp., 643 F.2d

1229, 1240 (6th Cir. 1981)).

       Federal Rule of Civil Procedure 45 allows parties to command a nonparty to, inter alia,

appear at a certain time and place to testify or produce documents. FED.R.CIV.P. 45(a)(1)(A)(iii).

Rule 45 further provides that the issuing court “must quash or modify a subpoena that: . . . requires

disclosure of privileged or other protected matter, if no exception or waiver applies; or subjects a

person to undue burden.” FED.R.CIV.P. 45(d)(3)(A)(iii), (iv). Although irrelevance or overbreadth

are not specifically listed under Rule 45 as a basis for quashing a subpoena, courts “have held that

the scope of discovery under a subpoena is the same as the scope of discovery under Rule 26.”

Hendricks v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011).

       In striking the balance between a party’s need for discovery and a non-party’s interest in

protecting confidential information, courts apply a three-pronged test. First, the Court considers

whether the entity seeking protection has shown that the information sought is proprietary and that

its disclosure might be harmful. If the answer to these questions is yes, the second prong asks
                                                 3
whether the party seeking the discovery has established that the information is relevant and

necessary to the underlying action. Medical Ctr. at Elizabeth Place, LLC v. Premier Health

Partners, 294 F.R.D. 87, 92 (S.D. Ohio 2013) (citing Spartanburg Reg. Healthcare Sys. V.

Hillenbrand Indus., No. 1:05mc107, 2005 WL 2045818, at *4 (W.D. Mich. Aug. 24, 2005). If the

answer to these two questions is yes, the third prong asks the Court to balance the need for

discovery of the information with the harm that would result from disclosure. “Where, as here,

discovery is sought from a non-party, the Court should be particularly sensitive to weighing the

probative value of the information sought against the burden of production on the non-party.” Id.

(citing Universal Delaware v. Comidata Network, No. 3:10mc104, 2011 WL 1085180, at *2-3

(M.D. Tenn. Mar. 21, 2011).1

                                                    Analysis

        Defendant Spring View asserts two main arguments in its Motion to quash the subpoenas

for Mr. Baker’s deposition and for Mr. Baker’s medical records. First, Spring View argues that

Mr. Baker would not possess any information relevant to Plaintiff’s interactions with Defendant

Kriegler. (Docket # 26 at 4-5). Second, Spring View argues that Mr. Baker’s medical information

and records are protected from disclosure by HIPAA.2 (Id. at 5). Absent any waiver of HIPAA’s

privilege protections by Mr. Baker, Spring View argues it is statutorily prohibited from releasing

Mr. Baker’s medical records.

        Defendant Kriegler joins Spring View’s Motion to the extent it requests this Court quash

the subpoena seeking Mr. Baker’s deposition. (Docket # 31 at 1). If the Court allows Mr. Baker’s

1
  See, e.g., Sagebrush Solutions, LLC v. Health Mgmt. Sys. (In re CareSource Mgmt. Group Co.), 289 F.R.D. 251,
253 (S.D. Ohio 2013) (“Courts are required to balance the need for discovery against the burden imposed on the
person ordered to produce the documents, and the status of the person as a non-party is a fact that weighs against
disclosure.”).
2
  Health Insurance Portability and Accountability Act, 110 Stat. 1936 (1996); 45 C.F.R. § 164.
                                                         4
deposition to proceed, Defendant Kriegler then asserts that Defendant Spring View’s Motion to

quash Defendant Kriegler’s subpoena for Mr. Baker’s medical records should be denied. (Id. at

2). Defendant Kriegler argues that Mr. Baker’s medical records are not privileged under HIPAA

and should be produced because Defendant Kriegler, through counsel, followed HIPAA’s

proscribed procedure for obtaining Mr. Baker’s records through subpoena as set forth in 45 C.F.R.

§ 164.512 and Mr. Baker did not object to said subpoena. (Id. at 2-3). Alternatively, Defendant

Kriegler argues that a HIPAA qualified protective order would alleviate any concerns related to

producing Mr. Baker’s records, and that such an order could be entered by agreement of the parties

or by this Court. (Id. at 4).

        Plaintiff Stumph also responded to Defendant Spring View’s Motion with three arguments

of her own. First, she argues that Spring View lacks standing for its Motion to Quash because

Spring View does not assert a right or privilege that it holds and is, instead, asserting a privilege

held by Mr. Baker. (Docket # 29 at 2). Second, Plaintiff argues that Mr. Baker’s participation is

voluntary and that Plaintiff only issued a subpoena compelling Mr. Baker’s attendance at

deposition to avoid any potential liability for payment of fees and expenses of other parties under

Rule 30(g) should Mr. Baker not attend. (Id. at 3). Finally, Plaintiff argues that both subpoenas

do not violate HIPAA as nothing in HIPAA prohibits an individual’s deposition, even if deposition

questions touch upon the individual’s medical history, and Plaintiff further argues that HIPAA

allows “covered entities” such as Spring View to disclose healthcare information when the HIPAA

procedures are followed. (Id.).




                                                 5
                                                    Relevance

        The Court begins by assessing the relevance of the requested information under Rule 26.3

As discussed above, the standard is broad. “Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case…” FED.R.CIV.P. 26(b)(1). Plaintiff brings claims against Defendant Spring View for

negligent selection, retention, supervision, and training of Defendant Kriegler, resulting in

Defendant Kriegler’s actions while functioning as its agent/employee. (Docket # 1-2 at 3).

Plaintiff brings claims of battery (Counts I & II), outrage (Count III), negligence (Count IV), and

for punitive damages (Count V) against Defendant Kriegler. (Id.). Broadly, information tending

to show a pattern of similar behavior by Defendant Kriegler could be relevant to Plaintiff’s claims

against him. Further, information tending to show past similar actions by Kriegler, while he was

employed by Defendant Spring View, could be relevant to Plaintiff’s claims against the practice.

Without making judgments on the admissibility of the evidence at later proceedings, the Court

notes that similar actions by the Defendants with a separate victim could be admissible under the

ambit of the Federal Rules of Evidence.4

        Mr. Baker’s deposition testimony fits the relevance standard. Mr. Baker’s testimony

regarding his experience with Dr. Kriegler during his patient visits at Spring View might confirm

a similar set of facts, as alleged by Plaintiff. Mr. Baker’s deposition may provide relevant

information, which can be examined by the Court for admissibility at a later date. However,



3
  Rule 26(b)(1) defines the scope of discovery for a subpoena issued pursuant to Rule 45. Medical Ctr. at Elizabeth
Place v. Premier Health Partners, 294 F.R.D. 87, 92 (S.D. Ohio 2013) (quoting Hendricks v. Total Quality Logistics,
275 F.R.D. 251, 253 (S.D. Ohio 2011)); Barrington v. Mortgage IT, Inc., No. 07-61304-CIV, 2007 WL 4370647, at
*3 (S.D. Fla. Dec. 10, 2007) (citations omitted).
4
  Rule 404(b) states that prior bad acts may be admissible to prove “motive, opportunity, intent, preparation, plan,
knowledge, identity, absence of mistake, or lack of accident.” FED.R.EVID. 404(b).
                                                           6
without specific information to contest and given the indications of relevance, the Court finds that

Mr. Baker’s deposition is within the ambit of Rule 26. As such, this Court denies Defendant Spring

View’s request, which Defendant Kriegler joined, to quash Plaintiff’s subpoena compelling the

appearance and testimony of Mr. Baker at deposition. The deposition, however, is held in

abeyance until the Court issues a ruling on the remaining issues in Spring View’s Motion to Quash

and for Protective Order.

       At this time, the Court is less certain as to the relevance of Mr. Baker’s medical records.

While this Court can envision how relevant information might be found within those records, there

are significant privacy concerns in the disclosure of a non-party’s private medical information that

weigh against its production. Furthermore, while the briefings have addressed potential HIPAA

issues and have discussed the records’ relevance to Plaintiff’s claims against Defendant Kriegler,

the briefings have not addressed the relevance of these medical records to Plaintiff’s claims against

Defendant Spring View. Instead, on this issue, the parties largely relied on their respective

arguments on Spring View’s Motion to Bifurcate and Stay Proceedings. In light of this Court’s

recent decision to deny the Motion to Bifurcate, and this opinion allowing the deposition, further

argument is needed to determine whether Mr. Baker’s medical records should be produced.

       Additionally, further argument is needed on the issue of whether a non-party can waive

HIPAA privileges by failing to respond to a subpoena and whether mailing notice of said subpoena

without any proof of receipt constitutes a “good faith effort” on the part of the issuing party in

compliance with HIPAA procedures.




                                                 7
                                          Conclusion

     For the foregoing reasons, Defendant Spring View’s Motion to Quash and Motion for

Protective Order (Docket # 26) is GRANTED IN PART AND RESERVED IN PART.

   1. Defendant Spring View’s Motion to Quash Plaintiff’s Subpoena compelling Mr. Jeffrey

      Baker’s deposition is denied based on Plaintiff’s showing of relevance. Mr. Baker’s

      deposition is to be held in abeyance until the Court issues its ruling on the remaining issues

      in Defendant Spring View’s Motion to Quash and Motion for Protective Order.

   2. This Court’s ruling on Defendant Spring View’s Motion to Quash and Motion for

      Protective Order as it pertains to the subpoena for Mr. Jeffrey Baker’s medical records is

      reserved at this time. This Court shall conduct oral argument on Defendant Spring View’s

      Motion to Quash Subpoena and Motion for Protective Order, specifically on the issue of

      Defendant Kriegler’s subpoena for Mr. Baker’s medical records from Spring View

      Urology and Spring View. Oral argument shall be scheduled by separate order of the

      Court.

      IT IS SO ORDERED.
      January 6, 2020




                                                8
